Citation Nr: 1602488	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  09-13 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right leg disorder.

2.  Entitlement to service connection for a bilateral ear disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1998 to September 2002.

This case comes before the Board of Veterans' Appeals (the Board) from an April 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The Veteran had a hearing before a Decision Review Officer (DRO) in January 2010.  A transcript of that proceeding has been associated with the claims file.

In a December 2014 rating decision, the RO granted the Veteran's claims of entitlement to service connection for bilateral knee disabilities.  Therefore, these claims have been resolved and are no longer before the Board on appeal.

The Board remanded the Veteran's claims in June 2012 and August 2014 for further development.  With respect to the claim for a right leg disorder, that development was completed to the extent possible and the case was returned to the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  However, additional development is required for the bilateral ear disorder claim.

The issue of entitlement to service connection for a left leg disorder was referred by the Board in its August 2014 decision; however it appears that the Agency of Original Jurisdiction (AOJ) has yet to take action on that matter.  Therefore, the Board does not have jurisdiction over it, and it is once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2015) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).  

The issue of entitlement to service connection for a bilateral ear disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A right leg disorder has not been shown to exist at any time during the pendency of the appeal.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a right leg disorder are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).




Stegall Considerations

As noted above, the Board remanded this case in June 2012 and August 2014.  In the June 2012 remand, the Board directed the AOJ to send the Veteran a VA Form 21-4142 to authorize the release of any private treatment records, schedule the Veteran for a VA examination to determine the existence, nature, and etiology of any right leg disorder, schedule the Veteran for a VA ear examination to determine the existence, nature, and etiology of any diagnosed ear disorder, and to issue a Supplemental Statement of the Case (SSOC) on any claims not granted in full.  Subsequently, the Veteran was mailed a VA Form 21-4142, outstanding VA medical records were obtained, the Veteran was afforded VA examinations of his right leg and ears, and his claims were readjudicated in a December 2012 SSOC.  

The case was returned to the Board in August 2014.  The Board found that the VA leg examination was inadequate in that the examiner did not provide an etiological opinion.  The Board remanded the Veteran's case, instructing the AOJ to obtain updated relevant VA treatment records, obtain an addendum opinion regarding the etiology of the Veteran's claimed right leg disorder.  The Board instructed the examiners to explicitly consider the Veteran's reports of continuity of symptoms since service.

On remand, the AOJ obtained outstanding VA medical records, and obtained addendum opinions in November 2014 and May 2015.  The Veteran's claims were readjudicated in a July 2015 SSOC.  The Board notes that, with respect to the addendum opinion on the Veteran's claimed right leg disorder, the examiner noted that the Veteran denied sustaining a right leg injury during service, but did not explicitly discuss the Veteran's previous statements.  However, as explained below, the Board finds that the examiner's consideration of the Veteran's present statements, along with the Veteran's statements contained in the August 2012 VA examination report, render the November 2014 and May 2015 opinions compliant with the August 2014 remand directives.  Thus, there is substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2015).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A letter from VA dated in October 2007 notified the Veteran of how to substantiate a service connection claim.  The letter notified the Veteran of the allocation of responsibilities between himself and VA, and of how ratings and effective dates are assigned.  Therefore, the duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Here, the Veteran's service treatment records and VA medical records are in the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2015).

The Veteran was provided VA muscle injury and scar examinations in August 2012, and addendum opinions were obtained in November 2014 and May 2015.  As will be discussed in greater detail below, the examiner reviewed the Veteran's past medical history, considered the Veteran's present complaints, examined the Veteran, and provided opinions supported by rationales such that the Board can render an informed determination on the claims.  The Board, therefore, concludes that the examination reports and addendum opinions are adequate for the purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As noted above, the Veteran was afforded a hearing before a DRO during which the Veteran and his representative presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2015) requires that a DRO who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the DRO identified the issue on appeal, the hearing focused on the elements necessary to substantiate the Veteran's claim, and the Veteran and his representative, through questioning and the Veteran's testimony, demonstrated actual knowledge of the elements necessary to substantiate his claim.  Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2015), nor has either individual identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).

The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Accordingly, VA's duty to notify and assist under the VCAA is satisfied, and the Board may proceed with appellate review.

Legal Criteria

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish a right to compensation for a present disability on a direct basis, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 (holding that a layperson is competent to identify a simple condition such as a broken leg).  Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997 ), cert. denied, 523 U.S. 1046 (1998) (affirming Board decision affording higher probative value to a contemporaneous written by the Veteran during service than a subsequent assertion years later).  




Analysis

The Veteran filed a claim for service connection for a right leg disorder in August 2007, reporting that he injured his leg during a training operation and that his injury required stitches.  See also DRO Hearing Transcript, pp. 9 - 11.  

The Veteran was afforded a VA examination in July 2012 to determine the nature and etiology of his claimed right leg disorder.  According to the muscle injuries disability benefits questionnaire, the Veteran reported that he was impaled with a combat engineer stake in the anterior aspect of his left lower leg, as opposed to the right leg, and that the wound was sutured and healed without complication.  See examination report, pg. 38.  The examiner noted the presence of a deep, non-linear scar on the left leg at the site of the reported injury.  See examination report, pg. 54.  The examiner noted no abnormalities regarding the Veteran's right leg, aside from chondromalacia for which the Veteran was granted service connection in the December 2014 rating decision.  Moreover, the July 2012 examiner stated that the Veteran insisted that the Veteran's injury involved the left lower leg.  The November 2014 and May 2015 addendum opinions confirmed that the Veteran reported no right leg injury and thus there could be no nexus to service.

The Board acknowledges the October 2015 Appellant's Brief in which the Veteran's representative stated that the Veteran has bilateral knee pain.  See Appellant's Post-Remand Brief, pg. 2.  However, the December 2014 rating decision considered these findings and granted the Veteran service connection for a bilateral knee disability.  Thus, the representative's statements are inapposite to the issue before the Board.

The record does not show the Veteran has a currently diagnosed right leg disorder.  Although the Veteran has reported he has a right leg disorder, the August 2012 VA examination report noting the Veteran's statements and objective medical evidence documenting no right leg disorder heavily outweighs his assertions regarding the existence of a right leg disorder.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, because there is no credible evidence of a diagnosed right leg disorder, the Board finds that service connection for a right leg disorder is not warranted.


ORDER

Service connection for a right leg disorder is denied.


REMAND

In its August 2014 remand, the Board instructed the AOJ to obtain any outstanding records relating to the Veteran's bilateral ear disorder, and to obtain an addendum opinion regarding the etiology of the Veteran's claimed bilateral ear disorders.  The Board instructed the examiner to explicitly consider the Veteran's reports of continuity of symptoms since service.

An addendum opinion was obtained in November 2014.  The clinician noted the Veteran's reports of itchy ears since service, but indicated that evaluation of the Veteran's ear in 2012 demonstrated no remarkable features, such as flaking skin, dryness, drainage, or earwax disturbance.  The clinician also observed that the Veteran did not itch his ears during the examination.  She concluded that the Veteran's itchy ears were less likely than not caused by service.

The clinician also noted the Veteran's 2010 episode of vertigo, which she observed occurred "well after military service," and was most likely caused by otitis media.  She wrote that "a nexus does not exist between the Veteran's itchy ears and otitis media and vertigo," and concluded that it was vertigo and otitis media were proximately due to or caused by military service.  This opinion is conclusory in nature and is therefore inadequate for rating purposes.

The Board further notes that beginning in January 2010 VA medical records document the Veteran's treatment for allergic rhinitis.  Among the symptoms of this condition noted by the Veteran's treating physicians is otic itching and congestion.  See, e.g., March 4, 2010 VA allergy clinic note.  The examiner did not address these records, or consider whether the Veteran's itchy ears could be a manifestation of allergic rhinitis, and if so, whether the Veteran's allergic rhinitis may be related to service.

Accordingly, the Board finds another addendum is needed to address whether the Veteran's otitis media, vertigo, and allergic rhinitis is related to service.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims file to the examiner who rendered the November 2014 and May 2015 opinions (or a suitable substitute if this individual is unavailable) for an addendum opinion.  The examiner is requested again to review the claims folder, to include this remand.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again.

Following review of the claims file, the examiner should provide an opinion on the following:

a)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's bilateral ear disorder, to include itchiness, vertigo, and otitis media, is caused by or related to service.

b)  Whether the Veteran's itchy ears are a manifestation of allergic rhinitis, and if so, it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's allergic rhinitis is caused by or related to service.

The examiner's attention is directed to the Veteran's reports of experiencing itchy ears during and since service, specifically his deployment to Cuba.  See April 2007 claim and DRO Hearing Transcript, pp. 11 - 12.  The Board notes that the Veteran is competent to describe a symptom such as itchy ears.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


